Citation Nr: 1038201	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-38 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for migraine headaches.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to October 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

In March 2010, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.


FINDING OF FACT

The competent evidence of record does not demonstrate a current 
headache disorder, to include migraine headaches, that had its 
onset in service or is otherwise etiologically related to 
service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by active 
service and may not be presumed to have been caused or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the Veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes an 
evidentiary development letter dated in May 2006, prior to 
initial rating decision denying the Veteran's claim in November 
2006, in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claim.  The 
appellant was also advised of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  Specifically, the 
Board finds that all obtainable evidence identified by the 
Veteran relative to the issue decided herein has been obtained 
and associated with the claims folder.  In particular, the Board 
notes that the RO obtained the Veteran's service treatment 
records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the March 2010 Board remand found the 
McLendon requirements had been satisfied.  Specifically, the 
Board noted that the Veteran has offered testimony reflecting 
that he currently suffers from chronic headaches and had 
initially raised this claim prior to his separation from service.  
Therefore, the Veteran's claim was remanded in order to schedule 
the Veteran for an examination to determine the underlying nature 
and etiology of any current headache disorder.  

In July 2010, the RO arranged for the Veteran to undergo a VA 
examination in August 2010.  The record reflects he was sent 
written notice of this examination in advance and that he failed 
to report.  A July 2010 letter specifically notified the Veteran 
that the claim shall be rated on the evidence of record or even 
denied when a claimant fails to report for an examination or 
reexamination without good cause.  The Veteran has provided no 
reason for his failure to report, and his representative's 
September 2010 statement did not offer good cause for the 
Veteran's failure to report. 

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this case, the RO has 
provided the Veteran with the opportunity to report for an 
examination to determine whether service connection for his claim 
is warranted.  Nevertheless, the Veteran failed to report for the 
scheduled VA examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2010).

Accordingly, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for the 
Veteran to undergo an appropriate VA examination.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002).  Therefore, no further assistance to 
the appellant with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
migraine headaches.  He essentially contends that this disability 
was incurred as a result of his military service.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as organic diseases of the nervous system, if such are shown 
to have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a 
veteran must show: '(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service'-the 
so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran reported on his May 2006 claim form that his migraine 
headaches began in 2005.  His service treatment records reflect 
that he complained of headaches in April 1988 and November 1988.  
The April 1988 record assesses cervical strain following a motor 
vehicle accident, while the November 1988 record discusses 
macular degeneration secondary to blunt trauma.  Various 
complaints of headaches in connection with sinusitis also appear 
in the service treatment records.  The Veteran reported having 
had frequent or severe headaches on an April 1997 medical history 
report.  Post-deployment health assessments from February 2004 
and October 2005 both reflect that the Veteran reported 
experiencing headaches during these two deployments.  (He did 
not, however, report that he was having headaches following the 
deployments.)  The Veteran reported on a March 2006 report of 
medical assessment that his last military physical examination 
had occurred three days earlier.  He reported that his overall 
health was the same compared to his last assessment.  The Veteran 
reported having suffered from knee and low back problems, a right 
eye detached retina, and PTSD for which he did not seek treatment 
while on active duty, but he did not report headaches.  In short, 
the Veteran's service treatment records reflect that he had 
complaints of headaches, but they do not reflect that he was 
diagnosed with migraines or another disability that is manifested 
by the reported headache symptomatology.

The Board further notes that the Veteran's post-service medical 
records do not reflect he has been diagnosed with a headache 
disability.  While the October 2006 VA examination report lists 
migraines among the disabilities for which the Veteran was 
supposed to be evaluated, the examination report does not reflect 
that the Veteran was actually examined for headaches and no 
pertinent diagnosis was made or ruled out.  As discussed above, 
the Veteran did not report for the August 2010 VA examination 
that had been scheduled for him following the March 2010 Board 
remand.  Thus, any information that may have been gained from 
this examination, including a possible diagnosis, is not 
available.  This claim will therefore be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2010).  

The only evidence of headaches that is currently of record comes 
from the Veteran's own assertions.  In his November 2007 
substantive appeal, for example, the Veteran objected to VA's 
characterization of his headaches as not being chronic.  He 
expressly noted that "I still have migraines, sometimes as often 
as twice weekly."  

The Board recognizes that there are instances in which lay 
testimony can provide probative evidence in medical matters.  A 
lay person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked eye, 
or even diagnosing simple conditions such as a dislocated 
shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  

A lay person is not, however, competent to offer an opinion on 
complex medical questions.  In the case at hand, the Board 
acknowledges that the Veteran is competent to report experiencing 
symptoms, to include recurrent headaches.  He does not, however, 
possess the necessary medical expertise to diagnose a chronic 
disability such as migraine headaches.  This is particularly so 
in a case such as this, where the Veteran's service treatment 
records reflect that he had experienced symptoms of headaches in 
conjunction with other disabilities, such as sinusitis, cervical 
strain, and macular degeneration.  The Veteran, as a lay person, 
cannot competently assert that his current headaches are 
consistent with migraine pathology rather than symptomatic of a 
different disability.  Therefore, while the Board has considered 
the Veteran's lay assertions, it ultimately finds that they do 
not constitute competent evidence of a specific headache 
disability.  

The Court has recognized that, '[i]n the absence of proof of a 
present disability, there can be no valid claim' of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that 
'[a] service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.').  In the case at hand, the medical evidence of 
record demonstrates that the Veteran has not been diagnosed with 
a current headache disability, to include migraines, so as to 
warrant service connection on a direct or presumptive basis.  
Furthermore, mere symptoms, alone, without a specific diagnosed 
or identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to 
service connection for migraine headaches must be denied.


ORDER

Entitlement to service connection for migraine headaches is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


